





















SECURITIES PURCHASE AGREEMENT
by and among
NOODLES & COMPANY
And
MILL ROAD CAPITAL II, L.P.
March 13, 2017























--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
 
 
 
Page
 
 
 
 
 
 
1.
Definitions
1
 
 
 
 
 
2.
Authorization, Purchase and Sale of the Securities
7
 
 
2.1
Authorization, Purchase and Sale
7
 
 
2.2
Closing
7
 
 
 
 
 
 
3
Representations and Warranties of the Company
8
 
 
3.1
Organization and Power
8
 
 
3.2
Capitalization
8
 
 
3.3
Authorization
9
 
 
3.4
No Conflict
9
 
 
3.5
Consents
10
 
 
3.6
SEC Reports; Financial Statements
10
 
 
3.7
Litigation
11
 
 
3.8
Absence of Certain Changes; No Undisclosed Events or Liabilities
11
 
 
3.9
Nasdaq
12
 
 
3.10
Investment Company Act
12
 
 
3.11
Anti-Takeover Statutes
12
 
 
3.12
No Other Representations and Warranties
12
 
 
3.13
Acknowledgment Regarding Purchaser’s Purchase of Securities
12
 
 
 
 
 
 
4
Representations and Warranties of the Purchaser
12
 
 
4.1
Organization
12
 
 
4.2
Authorization and Power
13
 
 
4.3
No Conflict
13
 
 
4.4
Consents
13
 
 
4.5
Brokers
13
 
 
4.6
Purchase Entirely for Own Account
14
 
 
4.7
Investor Status
14
 
 
4.8
Securities Not Registered
14
 
 
4.9
Financing
14
 
 
4.10
Equity Securities of the Company and its Subsidiaries
14
 
 
4.11
Non-Reliance
14
 
 
 
 
 
 
5
Covenants
15
 
 
5.1
Regulatory Approval
15
 
 
5.2
Commercially Reasonable Efforts; Further Assurances; Notification
15
 
 
5.3
Press Release; Form 8-K
16
 
 
5.4
Reporting Status
16
 
 
5.5
Registration Rights
16
 
 
5.6
Board Nominee
18
 
 
5.7
Consent to Transactions
19






--------------------------------------------------------------------------------




 
 
 
 
 
 
6
Conditions Precedent
20
 
 
6.1
Conditions to the Obligation of the Purchaser to Consummate the Closing
20
 
 
6.2
Conditions to the Obligation of the Company to Consummate the Closing
21
 
 
 
 
 
 
7
Legends; Securities Act Compliance
21
 
 
 
 
 
8
Indemnification; Survival
21
 
 
8.1
Company Indemnification
21
 
 
8.2
Survival of Representations and Warranties
22
 
 
8.3
Purchaser Indemnification
22
 
 
8.4
Limitations
22
 
 
8.5
Procedures
23
 
 
8.6
Additional Limitations
24
 
 
8.7
Exclusive Remedies
24
 
 
 
 
 
 
9
Termination
24
 
 
9.1
Conditions of Termination
24
 
 
9.2
Effect of Termination
24
 
 
 
 
 
 
10
 
Miscellaneous Provisions
24
 
 
10.1
Interpretation
24
 
 
10.2
Notices
25
 
 
10.3
Severability
26
 
 
10.4
Governing Law; Jurisdiction; WAIVER OF JURY TRIAL
26
 
 
10.5
Specific Performance
26
 
 
10.6
Delays or Omissions; Waiver
27
 
 
10.7
Fees; Expenses
27
 
 
10.8
Assignment
27
 
 
10.9
No Third Party Beneficiaries
28
 
 
10.10
Counterparts
28
 
 
10.11
Entire Agreement; Amendments
28
 
 
10.12
No Personal Liability of Directors, Officers, Owners, Etc
28
 
 
10.13
Placement Agent
28



ii

--------------------------------------------------------------------------------





INDEX OF DEFINED TERMS


 
Term
Section
 
Aggregate Purchase Price
2.1
 
Agreement
Preamble
 
Amended and Restated Certificate of Incorporation
3.11
 
Antitrust Regulatory Requirements
5.1(a)
 
Basket Amount
8.4
 
Board Resolutions
3.3(b)
 
Capitalization Date
3.2(a)
 
Certificate of Designations
Recitals
 
Change
1
 
Closing
2.2(a)
 
Closing Date
2.2(a)
 
Company
Preamble
 
Company Financial Statements
3.6(c)
 
Company Indemnified Parties
8.3
 
Company Indemnified Party
8.3
 
Consent
3.5
 
DGCL
Recitals
 
Disclosure Schedule
3
 
Event Payments
5.10(d)
 
Form S-3
5.10(a)
 
GAAP
3.6(c)
 
Indemnified Party
8.5
 
Indemnifying Party
8.5
 
Jefferies
11.13(a)
 
Law
3.4
 
Lien
3.4
 
New York Court
10.4(b)
 
Participation Rights
5.5(b)
 
Pre-emptive Rights Waiver
6.1(f)
 
Preferred Stock
3.2(a)
 
Purchaser
Preamble
 
Purchaser Adverse Effect
4.3
 
Purchaser Consent
4.11
 
Purchaser Indemnified Party
8.1
 
Registration Default
5.10(d)
 
Registration Default Period
5.10(d)
 
Registration Rights Agreement
5.9
 
Registration Rights Waiver
6.1(h)
 
Registration Statement
5.10(e)
 
Restriction Termination Date
5.10(e)
 
Rule 144
4.8(a)
 
SEC Restrictions
5.10(e)
 
Securities Exercise Notice
5.3
 
Securities Participation Amount
5.3
 
 
 



iii

--------------------------------------------------------------------------------




 
Term
Section
 
Securities Participation Right
5.3
 
Securities Participation Rights Notice
5.3
 
Series A Preferred Stock
Recitals
 
Share
2.1
 
Shares
2.1
 
Sponsor Consent
6.1(g)
 
Survival Period
9.2
 
Valid Business Reason
5.10(c)
 
Warrant
2.1
 
Warrant Agreement
2.2(b)(ii)
 
Warrants
2.1





iv

--------------------------------------------------------------------------------






SECURITIES PURCHASE AGREEMENT
SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated March 13, 2017, by and
among Noodles & Company, a Delaware corporation (the “Company”), and Mill Road
Capital II, L.P., a Delaware limited partnership (the “Purchaser”).
WHEREAS, the Company has authorized the issuance and sale of 8,873,240 shares of
Class A Common Stock (as defined below);
WHEREAS, subject to the terms and conditions set forth herein, the Company
desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company, the Securities (as defined below);
WHEREAS, (i) the Board (as defined below) has determined that it is in the best
interests of the Company and its stockholders and declared it advisable, to
enter into this Agreement and the other Transaction Agreements (as defined
below) to which the Company is a party providing for the transactions
contemplated hereby and thereby in accordance with the General Corporation Law
of the State of Delaware (the “DGCL”), upon the terms and subject to the
conditions set forth herein, and (ii) the Board has approved, the execution,
delivery and performance of this Agreement and the other Transaction Agreements
to which the Company is a party and the consummation of the transactions
contemplated hereby and thereby in accordance with the DGCL upon the terms and
conditions contained herein and therein; and
WHEREAS, the Purchaser has approved the execution, delivery and performance of
this Agreement and the other Transaction Agreements to which it is a party and
the consummation of the transactions contemplated hereby and thereby in
accordance with applicable law upon the terms and conditions contained herein
and therein.
NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:
1.Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified Person. Notwithstanding the
foregoing, none of the Company, its Subsidiaries or its other controlled
Affiliates shall be considered Affiliates of the Purchaser.
“Aggregate Purchase Price” shall have the meaning set forth in the Section 2.1.
“Agreement” shall have the meaning set forth in the preamble.
“Antitrust Laws” means the HSR Act and any foreign antitrust Laws.
“Antitrust Regulatory Requirements” shall have the meaning set forth in Section
5.1(a).


1



--------------------------------------------------------------------------------





“Basket Amount” shall have the meaning set forth in Section 8.4.
“Beneficially Own,” “Beneficially Owned,” or “Beneficial Ownership” shall have
the meaning set forth in Rule 13d‑3 of the rules and regulations promulgated
under the Exchange Act, except that in calculating the beneficial ownership of
any particular “person” (as that term is used in Section 13(d)(3) of the
Exchange Act), such “person” shall be deemed to have beneficial ownership of all
securities that such “person” has the right to acquire by conversion or exercise
of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” shall have a corresponding meaning.
“Board” shall mean the Board of Directors of the Company.
“Business Day” shall mean any day, other than a Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or is a day on
which banking institutions located in the State of New York are authorized or
required by Law or other governmental action to close.
“Capital Stock” means, with respect to any Person, any and all shares of stock,
partnership interests or other equivalent interests (however designated, whether
voting or non-voting) in such Person’s equity, entitling the holder to receive a
share of the profits and losses, and a distribution of assets, after
liabilities, of such Person.
“Capitalization Date” shall have the meaning set forth in Section 3.2(a).
“Catterton” shall mean Catterton-Noodles, LLC, a Delaware limited liability
company.
“Certificate of Designations” shall mean the Certificate of Designations of
Series A Convertible Preferred Stock of the Company, as filed with the Secretary
of State of the State of Delaware and currently in effect.
“Class A Common Stock” means the shares of Class A Common Stock, par value $0.01
per share, of the Company or any other Capital Stock of the Company into which
such Class A Common Stock shall be reclassified or changed.
“Class B Common Stock” means the shares of Class B Common Stock, par value $0.01
per share, of the Company or any other Capital Stock of the Company into which
such Class B Common Stock shall be reclassified or changed.
“Closing” shall have the meaning set forth in Section 2.2(a).
“Closing Date” shall have the meaning set forth in Section 2.2(a).
“Common Stock” means the Class A Common Stock, the Class B Common Stock and any
other Capital Stock of the Company into which such Class A Common Stock or Class
B Common Stock shall be reclassified or changed.


2



--------------------------------------------------------------------------------





“Company” shall have the meaning set forth in the preamble.
“Company Financial Statements” shall have the meaning set forth in Section
3.6(c).
“Company Indemnified Party” shall have the meaning set forth in Section 8.3.
“Company Stock Plans” shall mean the Noodles & Company Amended and Restated 2010
Stock Incentive Plan, the Noodles & Company Compensation Plan for Non-Employee
Directors and any successors thereto approved by the Board.
“Consent” shall have the meaning set forth in Section 3.5.
“control” (including the terms “controlling” “controlled by” and “under common
control with”) with respect to any Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
“DGCL” shall have the meaning set forth in the recitals.
“Director” means any member of the Board.
“Equity Securities” shall mean, with respect to any Person, (i) shares of
Capital Stock of, or other equity or voting interest in, such Person, (ii) any
securities convertible into or exchangeable for shares of Capital Stock of, or
other equity or voting interest in, such Person, (iii) options, warrants, rights
or other commitments or agreements to acquire from such Person, or that
obligates such Person to issue, any Capital Stock of, or other equity or voting
interest in, or any securities convertible into or exchangeable for shares of
Capital Stock of, or other equity or voting interest in, such Person, (iv)
obligations of such Person to grant, extend or enter into any subscription,
warrant, right, convertible or exchangeable security or other similar agreement
or commitment relating to any Capital Stock of, or other equity or voting
interest (including any voting debt) in, such Person and (v) the Capital Stock
of such Person.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder.
“Form S-3” shall have the meaning set forth in Section 5.5(a).
“GAAP” shall have the meaning set forth in Section 3.6(c).
“Governmental Entity” shall mean any United States or non-United States federal,
state or local government, or any agency, bureau, board, commission, department,
tribunal or instrumentality thereof or any court, tribunal, or arbitral or
judicial body.
“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and all of the rules and regulations promulgated thereunder.
“Indemnified Party” shall have the meaning set forth in Section 8.5.


3



--------------------------------------------------------------------------------





“Indemnifying Party” shall have the meaning set forth in Section 8.5.
“Law” shall have the meaning set forth in Section 3.4.
“Lien” shall have the meaning set forth in Section 3.4.
“Losses” shall mean any and all actions, causes of action, suits, claims,
liabilities, losses, damages, penalties, judgments, costs and out-of-pocket
expenses in connection therewith (including reasonable attorneys’ fees and
expenses), it being agreed that Losses may include any losses that any Person
deciding any dispute in respect thereof (whether a court, jury or other Person)
may determine are recoverable, including if so determined to be recoverable,
losses that represent diminution in value.
“Material Adverse Effect” shall mean any fact, circumstance, event, change,
effect, occurrence or development (each, a “Change”) that, individually or in
the aggregate with all other Changes, has a material adverse effect on or with
respect to the business, business prospects, operations, assets (including
intangible assets), liabilities, results of operation or financial condition of
the Company and its Subsidiaries taken as a whole, provided, however, that a
Material Adverse Effect shall not include any Change (by itself or when
aggregated or taken together with any and all other Changes) (i) generally
affecting the industries in which the Company and its Subsidiaries operate or
economic conditions in the United States (including changes in the capital or
financial markets generally); (ii) resulting from any outbreak or escalation of
hostilities or acts of war or terrorism, political instability or other national
or international calamity, crisis or emergency, or any governmental or other
response to any of the foregoing, in each case whether or not involving the
United States; (iii) resulting from changes (or proposed changes) in Law or GAAP
(or authoritative interpretations thereof); (iv) resulting from changes in the
market price or trading volume of the Company’s securities; (v) acts of God
(including earthquakes, storms, fires, floods and natural catastrophes); (vi)
effects relating to or arising from the announcement of the execution of this
Agreement or the transactions contemplated hereby or the identity of the
Purchaser or Purchaser’s Affiliates, including the loss of any customers,
suppliers or employees; (vii) effects resulting from compliance with the terms
and conditions of this Agreement or any other Transaction Agreement to which the
Company is a party by the Company or any of its Subsidiaries or from acts or
omissions consented to in writing by the Purchaser; (viii) the seasonality of
the business of the Company or any of its Subsidiaries; or (ix) any breach of
this Agreement by the Purchaser, except to the extent that, with respect to
clauses (i), (ii), (iii) and (v), the impact of such Changes is
disproportionately adverse to the Company and its Subsidiaries, taken as a
whole, relative to other participants in the industries in which the Company or
its Subsidiaries operate.
“New York Court” shall have the meaning set forth in Section 10.4(b).
“Nasdaq” means the NASDAQ Global Select Market (or its successor); provided,
that if the Company moves the principal listing of its Common Stock to the
NASDAQ Global Market, NASDAQ Capital Market or The New York Stock Exchange (or
any of their respective successors), “Nasdaq” shall be deemed to refer to such
exchange.


4



--------------------------------------------------------------------------------





“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government, any agency or political subdivisions
thereof or other “Person” as contemplated by Section 13(d) of the Exchange Act.
“Preferred Stock” shall have the meaning set forth in Section 3.2(a).
“PSP” means Argentia Private Investments Inc.
“Purchaser” shall have the meaning set forth in the preamble.
“Purchaser Adverse Effect” shall have the meaning set forth in the Section 4.3.
“Purchaser Indemnified Party” shall have the meaning set forth in Section 8.1.
“Purchaser Nominee” shall mean any individual designated by the Purchaser to
serve on the Board.
“Qualified Financing Date” means the Closing Date.
“Registration Default” shall have the meaning set forth in Section 5.5(d).
“Registration Default Period” shall have the meaning set forth in Section
5.5(d).
“Registration Expenses” shall mean all fees and expenses incurred in connection
with a registration of Registrable Securities, including: (i) all registration,
listing, qualification and filing fees (including FINRA filing fees); (ii) fees
and expenses of compliance with state securities or "blue sky" laws; (iii)
printing and copying expenses; (iv) messenger and delivery expenses; (v) fees
and disbursements of counsel for the Company; (vi) fees and disbursements of
independent public accountants, including the expenses of any audit or "cold
comfort" letter, and fees and expenses of other persons, including special
experts, retained by the Company; (vii) all internal expenses of the Company
(including all salaries and expenses of officers and employees performing legal
or accounting duties).
“Registration Rights Agreement” shall mean the Registration Rights Agreement
dated December 27, 2010, by and among the Company, Catterton, PSP and certain
other stockholders of the Company.
“Registrable Securities” means (i) the Shares, (ii) any outstanding shares of
Class A Common Stock held by the Purchaser, (iii) shares of Class A Common Stock
issued or issuable upon the exercise, conversion or exchange of any other Equity
Security held by the Purchaser as of the Qualified Financing Date, and (iv) any
other Equity Security of the Company issued or issuable with respect to any such
share of the Class A Common Stock by way of a stock dividend or stock split or
in connection with a combination of shares, recapitalization, merger,
consolidation or reorganization, in each case to the extent not freely
transferable; provided, however, that, as to any particular Registrable
Security, such securities shall cease to be Registrable Securities when: (A) a
registration statement under the Securities Act with respect to


5



--------------------------------------------------------------------------------





the sale of such securities shall have become effective under the Securities Act
and such securities shall have been sold, transferred, disposed of or exchanged
in accordance with such registration statement; (B) such securities shall have
been otherwise transferred, new certificates for such securities not bearing a
legend restricting further transfer shall have been delivered by the Company and
subsequent public distribution of such securities shall not require registration
under the Securities Act; (C) such securities shall have ceased to be
outstanding or cease to be held by the Purchaser or one of its Affiliates; (D)
such securities may be sold without restriction in accordance with Rule 144; or
(E) such securities have been sold to, or through, a broker, dealer or
underwriter in a public distribution or other public securities transaction.
“Representatives” means, with respect to any Person, such Person’s Affiliates
and their respective directors, officers, employees, managers, trustees,
principals, stockholders, members, general or limited partners, agents and other
representatives.
“Rule 144” shall have the meaning set forth in Section 4.8(a).
“SEC” shall mean the U.S. Securities and Exchange Commission.
“SEC Filings” shall mean any filing made by the Company with the SEC that is
publicly available through the SEC’s EDGAR database before the date hereof.
“SEC Reports” shall have the meaning set forth in Section 3.6(a).
“Securities” shall mean the Shares.
“Securities Act” shall mean the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated thereunder.
“Series A Preferred Stock” shall mean the Series A Convertible Preferred Stock,
par value $0.01 per share, of the Company.
“Shares” shall have the meaning set forth in Section 2.1.
“Special Committee” means the Special Committee of disinterested members of the
Board established, among other things, to evaluate the Company’s alternatives
with respect to the Company’s anticipated liquidity demands, including, but not
limited to, a transaction to raise equity capital.
“Stockholders Agreement” means the Amended and Restated Stockholders Agreement,
dated as of July 2, 2013, among the Company, Catterton and PSP, as the same may
be amended from time to time.
“Subsidiary” of any Person shall mean any corporation, partnership, joint
venture, limited liability company, trust or other form of legal entity (whether
incorporated or unincorporated) of which (or in which) more than 50% of (i) the
Total Current Voting Power; (ii) the interest in the capital or profits of such
partnership, joint venture or limited liability company; or (iii) the beneficial
interest in such trust or estate; is, directly or indirectly, owned or
controlled by such


6



--------------------------------------------------------------------------------





Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Company.
“Survival Period” shall have the meaning set forth in Section 8.2.
“Taxes” shall mean any and all taxes, levies, fees, imposts, duties and charges
of whatever kind (including any interest, penalties or additions to the tax
imposed in connection therewith or with respect thereto) imposed by any
Governmental Entity, including, without limitation, taxes imposed on, or
measured by, income, franchise, profits or gross receipts, and any ad valorem,
value added, sales, use, service, real or personal property, capital stock,
license, payroll, withholding, employment, social security, workers’
compensation, unemployment compensation, utility, severance, production, excise,
stamp, occupation, premium, windfall profits, transfer and gains taxes and
customs or duties.
“Total Current Voting Power” shall mean, with respect to any entity, at the time
of determination of Total Current Voting Power, the total number of votes which
may be cast in the general election of directors of such entity (or, in the
event the entity is not a corporation, the governing members, board or other
similar body of such entity).
“Transaction Agreements” shall mean this Agreement and any other agreement
contemplated hereby.
2.    Authorization, Purchase and Sale of the Securities.
2.1    Authorization, Purchase and Sale. Subject to and upon the terms and
conditions of this Agreement, the Company will issue and sell to the Purchaser,
and the Purchaser will purchase from the Company, at the Closing, 8,873,240
shares of Class A Common Stock (each, a “Share” and collectively, the “Shares”).
The purchase price per Share shall be $3.55 and the aggregate purchase price
(the “Aggregate Purchase Price”) for the Shares shall be $31,500,002.
2.2    Closing.
(a)    The closing of the purchase and sale of the Securities (the “Closing”)
shall take place at the offices of Gibson, Dunn & Crutcher LLP, 200 Park Avenue,
New York, New York, on the later of (i) April 3, 2017 and (ii) immediately
following the satisfaction or waiver of each of the conditions set forth in
Section 6 (other than those conditions which, by their terms, are to be
satisfied or waived at the Closing), or at such other place or such other date
as agreed to by the parties hereto (the “Closing Date”).
(b)    At the Closing:
(i)    the Company shall deliver, at the Purchaser’s option, one or more
certificates representing the Shares or other evidence that the Shares have been
issued in book-entry form; and


7



--------------------------------------------------------------------------------





(ii)    the Purchaser shall deliver, or cause to be delivered, to the Company an
amount equal to the Aggregate Purchase Price by wire transfer of immediately
available funds to an account that the Company shall designate at least one (1)
Business Day prior to the Closing Date.
3.    Representations and Warranties of the Company. Except as disclosed in the
SEC Filings, filed and publicly available prior to the date of this Agreement
and only as and to the extent disclosed therein (but excluding any risk factor
disclosures contained under the heading “Risk Factors,” any disclosure of risks
included in any “forward-looking statements” disclaimer or any other statements
that are similarly forward-looking), the Company hereby represents and warrants
to the Purchaser as follows:
3.1    Organization and Power.
(a)    The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has the corporate power and authority to own its property and to
conduct its business as it is presently being conducted and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have a Material Adverse
Effect.
(b)    Each Subsidiary is validly existing as a corporation, limited liability
company or limited partnership, as applicable in good standing under the laws of
the jurisdiction of its incorporation, organization or formation, as applicable,
has the power and authority (corporate or otherwise) to own its property and to
conduct its business as it is presently being conducted and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have a Material Adverse
Effect.
3.2    Capitalization.
(a)    As of the date of this Agreement, the authorized shares of capital stock
of the Company consist of 150,000,000 shares of Class A Common Stock, 30,000,000
shares of Class B Common Stock and 1,000,000 shares of preferred stock, par
value $0.01 per share (“Preferred Stock”), of which 50,000 shares have been
designated as Series A Preferred Stock. As of the close of business on March 10,
2017 (the “Capitalization Date”), (i) 26,350,827 shares of Class A Common Stock
were issued and outstanding, (ii) 1,522,098 shares of Class B Common Stock were
issued and outstanding, (iii) 6,611,062 shares of Class A Common Stock were
reserved for issuance under the Company Stock Plans (including for outstanding
and future awards), (iv) warrants were outstanding for the purchase of 1,913,793
shares of Class A Common Stock, (v) warrants were outstanding for the purchase
of 28,850 shares of Class B Common Stock, and (vi) 18,500 shares of Preferred
Stock, all of which were shares of Series A Preferred Stock, were issued and
outstanding. All outstanding shares of Common Stock and Preferred Stock are
validly issued, fully paid, nonassessable and free of preemptive or similar


8



--------------------------------------------------------------------------------





rights. Since the Capitalization Date, the Company has not sold or issued or
repurchased, redeemed or otherwise acquired any shares of the Company’s capital
stock (other than issuances pursuant to the vesting of any “share award” that
had been granted under any Company Stock Plan, or repurchases, redemptions or
other acquisitions pursuant to agreements contemplated by a Company Stock Plan).
(b)    Except as set forth in this Section 3.2, as of the date of this
Agreement, there are no outstanding Equity Securities of the Company and no
other obligations by the Company or any of its Subsidiaries to make any payments
based on the price or value of any Equity Securities of the Company. There are
no outstanding agreements of any kind which obligate the Company or any of its
Subsidiaries to repurchase, redeem or otherwise acquire any Equity Securities of
the Company.
3.3    Authorization.
(a)    The Company has all requisite corporate power to enter into each of the
Transaction Agreements to which it is a party and to consummate the transactions
contemplated by each of the Transaction Agreements to which it is a party and to
carry out and perform its obligations thereunder. All corporate action on the
part of the Company, its officers and directors necessary for the authorization
of the Securities and the authorization, execution, delivery and performance of
the Transaction Agreements to which the Company is a party has been taken. The
execution, delivery and performance of the Transaction Agreements to which the
Company is a party by the Company, the issuance of the Shares in accordance with
this Agreement, and the consummation of the other transactions contemplated
herein do not require any approval of the Company’s stockholders, other than the
receipt of the Sponsor Consent, Pre-emptive Rights Waiver and Registration
Rights Waiver, each of which the Company agrees to use commercially reasonable
efforts to obtain prior to 11:59 pm Eastern time on the date of this Agreement.
Upon their respective execution by the Company and the Purchaser and assuming
that they constitute legal and binding agreements of the Purchaser party
thereto, each of the Transaction Agreements to which the Company is a party will
constitute a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except that such
enforceability (i) may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar Laws affecting or relating to
creditors’ rights generally, and (ii) is subject to general principles of equity
(regardless of whether considered in a proceeding in equity or at Law).
(b)    The Board has adopted resolutions (the “Board Resolutions”) approving the
execution, delivery and performance by the Company of the Transaction Agreements
to which the Company is a party, the issuance of the Shares in accordance with
this Agreement and the consummation of the other transactions contemplated
herein. The Board Resolutions have not been withdrawn or modified.
3.4    No Conflict. Subject to the accuracy of the representations made by the
Purchaser in Section 4, the execution, delivery and performance by the Company
of the Transaction Agreements to which the Company is a party, the issuance of
the Shares and the consummation of the other transactions contemplated hereby
and by the other Transaction


9



--------------------------------------------------------------------------------





Agreements to which the Company is a party will not (i) conflict with or result
in any violation of any provision of the certificate of incorporation or bylaws
of the Company, (ii) subject to the matters referred to in Section 3.5, result
in any breach or violation of, or default (with or without notice or lapse of
time, or both) under, require consent under, or give rise to a right of
termination, cancellation, modification or acceleration of any obligation or to
the loss of any benefit under any mortgage, material contract, purchase or sale
order, instrument, permit, concession, franchise, right or license binding upon
the Company or any of its Subsidiaries or result in the creation of any liens,
claims, mortgages, encumbrances, pledges, security interests, equities or
charges of any kind (each, a “Lien”) upon any of the properties, assets or
rights of the Company or any of its Subsidiaries, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or to prevent or materially delay or hinder the ability of the
Company to perform its obligations under the Transaction Agreements, or (iii)
subject to the matters referred to in Section 3.5 conflict with or violate any
applicable material law, statute, code, ordinance, rule, regulation, or agency
requirement of or undertaking to or agreement with any Governmental Entity or
Nasdaq, including common law (collectively, “Laws” and each, a “Law”) or any
judgment, order, injunction or decree issued by any Governmental Entity.
3.5    Consents. No consent, approval, order, or authorization of, or filing or
registration with, or notification to (any of the foregoing being a “Consent”),
any Governmental Entity or Nasdaq is required on the part of the Company or its
Subsidiaries in connection with (a) the execution, delivery or performance of
the Transaction Agreements to which the Company is a party and the consummation
of the transactions contemplated hereby and thereby or (b) the issuance of the
Shares in accordance with this Agreement, other than (i) the expiration or
termination of any applicable waiting periods under the Antitrust Laws with
respect to performance under the Transaction Agreements, or the consummation of
transactions, in each case occurring after the Closing, (ii) those to be
obtained, in connection with the registration of the Shares under the Securities
Act and any related filings and approvals under applicable state securities
laws, (iii) such filings as may be required under any applicable requirements of
the Exchange Act or the rules of the Nasdaq, (iv) the Sponsor Consent,
Pre-emptive Rights Waiver and Registration Rights Waiver, and (v) such Consents
the failure of which to make or obtain would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or to
prevent or materially delay or hinder the ability of the Company to perform its
obligations under the Transaction Agreements.
3.6    SEC Reports; Financial Statements.
(a)    The Company has filed all reports required to be filed by it under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
twelve months preceding the date hereof (the foregoing materials (together with
any materials filed by the Company under the Exchange Act, whether or not
required), collectively referred to herein as the “SEC Reports”). No event or
circumstance has occurred within the four Business Days prior to the date of
this Agreement that requires the filing of a Form 8-K, except such as would be
filed upon announcement of this Agreement or as have already been reported
pursuant to Form 8‑K.


10



--------------------------------------------------------------------------------





(b)    As of their respective dates, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the SEC promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
(c)    The historical financial statements of the Company and its Subsidiaries
included in the SEC Filings, together with the related notes (the “Company
Financial Statements”), present fairly in all material respects the consolidated
financial position of the Company (including its Subsidiaries), as of and at the
dates indicated and the results of its operations and cash flows for the periods
specified on the basis stated therein. Such financial statements comply as to
form with the applicable accounting requirements of the Securities Act and have
been prepared in conformity with generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved, except
as may be expressly stated in the related notes thereto.
(d)    Except as set forth in the SEC Filings, the Company’s principal executive
officer and its principal financial officer have (i) devised and maintained a
system of internal accounting controls sufficient to provide reasonable
assurances regarding the reliability of financial reporting and preparation of
financial statements in accordance with GAAP, and have evaluated such system at
the times required by the Exchange Act and in any event no less frequently than
at reasonable intervals and (ii) disclosed to the Company’s management, auditors
and the audit committee of the Board (x) all significant deficiencies and
material weaknesses in the design or operation of internal controls over
financial reporting which are reasonably likely to adversely affect the
Company’s or any of its Subsidiaries’ ability to record, process, summarize and
report financial information. Except as set forth in the SEC Filings, the
Company has established and maintains disclosure controls and procedures (as
such term is defined in Rule 13a-15 under the Exchange Act); such disclosure
controls and procedures are designed to ensure that material information
relating to the Company and its Subsidiaries required to be included in the
Company’s periodic reports under the Exchange Act is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, and such disclosure controls and procedures are sufficient to
ensure that the Company’s principal executive officer and its principal
financial officer are made aware of such material information required to be
included in the Company’s periodic reports required under the Exchange Act.
There are no outstanding loans made by the Company or any of its Subsidiaries to
any executive officer (as defined in Rule 3b-7 under the Exchange Act) or
director of the Company.
(e)    The Company is eligible to register the resale of the Shares by the
Purchaser using Form S-3 promulgated under the Securities Act.
3.7    Litigation. There are no legal or governmental proceedings pending or, to
the knowledge of the Company, threatened to which the Company or any of its
Subsidiaries is a party or to which any of the properties of the Company or any
of its Subsidiaries is subject other than (i) proceedings accurately described
in all material respects in the SEC Filings and (ii)


11



--------------------------------------------------------------------------------





proceedings that would not reasonably be expected to have a Material Adverse
Effect. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Securities Act.
3.8    Absence of Certain Changes; No Undisclosed Events or Liabilities. Except
as set forth in the SEC Filings, since December 31, 2016, the business of the
Company and its Subsidiaries has been conducted in the ordinary course of
business consistent with past practices and there has not been any Change which,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect. No event, liability, development or circumstance
has occurred or exists, or, as of the date hereof, is reasonably expected to
exist or occur with respect to the Company, any of its Subsidiaries or any of
their respective businesses, properties, liabilities, prospects, operations
(including results thereof) or condition (financial or otherwise), that would be
required to be disclosed by the Company under applicable securities laws on a
registration statement on Form S-1 filed with the SEC relating to an issuance
and sale by the Company of its Common Stock and which has not been publicly
announced.
3.9    Nasdaq. Shares of the Class A Common Stock are registered pursuant to
Section 12(b) of the Exchange Act and are listed on the Nasdaq Global Select
Market, and there is no action pending by the Company or any other Person to
terminate the registration of the Class A Common Stock under the Exchange Act or
to delist the Class A Common Stock from the Nasdaq Global Select Market, nor has
the Company received any notification that the SEC or the Nasdaq Global Select
Market is currently contemplating terminating such registration or listing. The
Company has outlined with the Nasdaq Global Select Market its strategy for
compliance with the Nasdaq listing requirements, and the Company has received no
notification from the Nasdaq that such plan for compliance has been rejected by
Nasdaq. The Company has described the proposed sale of the Securities to Nasdaq,
and Nasdaq has raised no objection to such sale.
3.10    Investment Company Act. The Company is not, nor immediately after the
Company’s receipt of the Aggregate Purchase Price from the Purchaser, will the
Company be, an “investment company” within the meaning of, and required to be
registered under, the Investment Company Act of 1940, as amended.
3.11    Anti-Takeover Statutes. The Company has elected in its amended and
restated certificate of incorporation (the “Amended and Restated Certificate of
Incorporation”) not to be governed by Section 203 of the DGCL.
3.12    No Other Representations and Warranties. Except for the representations
and warranties contained in Section 3, the Company makes no other representation
or warranty, express or implied, written or oral, and hereby, to the maximum
extent permitted by applicable Law, disclaims any such representation or
warranty, whether by the Company or any other Person, with respect to the
Company or with respect to any other information (including, without limitation,
pro forma financial information, financial projections or other forward-looking
statements) provided to or made available to the Purchaser in connection with
the transactions contemplated hereby.


12



--------------------------------------------------------------------------------





3.13    Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges that the Purchaser is not acting as a financial advisor of the
Company (or in any similar capacity) with respect to the Transaction Agreements
and the transactions contemplated hereby and thereby.
4.    Representations and Warranties of the Purchaser. The Purchaser represents
and warrants to the Company as follows:
4.1    Organization. The Purchaser is a legal entity duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization.
4.2    Authorization and Power. The Purchaser has all requisite entity power to
enter into this Agreement and the other Transaction Agreements to which it is a
party and to consummate the transactions contemplated by the Transaction
Agreements to which it is a party and to carry out and perform its obligations
thereunder. All corporate or partner action on the part of the Purchaser or the
holders of the capital stock or other equity interests of the Purchaser
necessary for the authorization, execution, delivery and performance of the
Transaction Agreements to which it is a party has been taken. Upon their
respective execution by the Purchaser and the other parties thereto and assuming
that they constitute legal and binding agreements of the Company, each of the
Transaction Agreements to which the Purchaser is a party will constitute its
legal, valid and binding obligation, enforceable against the Purchaser in
accordance with its terms, except that such enforceability (a) may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
Laws affecting or relating to creditors’ rights generally, and (b) is subject to
general principles of equity (regardless of whether considered in a proceeding
in equity or at Law).
4.3    No Conflict. The execution, delivery and performance by the Purchaser of
the Transaction Agreements to which it is a party, the issuance of the Shares in
accordance with this Agreement and the consummation of the other transactions
contemplated hereby will not (i) conflict with or result in any violation of any
provision of the certificate of incorporation or by-laws or other equivalent
organizational document of the Purchaser, (ii) result in any breach or violation
of, or default (with or without notice or lapse of time, or both) under, or
require consent under, any material contract binding upon the Purchaser or (iii)
subject to the matters referred to in Section 4.4, conflict with or violate any
applicable Laws or any judgment, order, injunction or decree issued by any
Governmental Entity, except in the case of each of clauses (i), (ii) and (iii)
as would not, individually or in the aggregate, be reasonably expected to
materially delay or hinder the ability of the Purchaser to perform its
obligations under the Transaction Agreements (with respect to the Purchaser, a
“Purchaser Adverse Effect”).
4.4    Consents. No Consent of any Governmental Entity is required on the part
of the Purchaser in connection with (a) the execution, delivery or performance
of the Transaction Agreements to which it is a party and the consummation of the
transactions contemplated hereby and thereby or (b) the issuance of the Shares
in accordance with this Agreement, other than (i) the expiration or termination
of any applicable waiting periods under the Antitrust Laws with respect to the
performance under the Transaction Agreements, or consummation of transactions,
in each case occurring after the Closing, (ii) those to be obtained, in
connection with the


13



--------------------------------------------------------------------------------





registration of the Registrable Securities under the Securities Act and any
related filings and approvals under applicable state securities Laws, (iii) such
filings and approvals as may be required by any federal or state securities
Laws, including compliance with any applicable requirements of the Exchange Act,
and (iv) such Consents the failure of which to make or obtain would not,
individually or in the aggregate, reasonably be expected to have a Purchaser
Adverse Effect.
4.5    Brokers. The Purchaser has not retained, utilized or been represented by
any broker or finder in connection with the transactions contemplated by this
Agreement whose fees the Company would be required to pay.
4.6    Purchase Entirely for Own Account. The Purchaser is acquiring the
Securities for its own account solely for the purpose of investment, not as
nominee or agent, and not with a view to, or for sale in connection with, any
distribution of the Securities in violation of the Securities Act, and the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same, in violation of the Securities Act. The
Purchaser has no present agreement, undertaking, arrangement, obligation or
commitment providing for the disposition of the Securities.
4.7    Investor Status. The Purchaser certifies and represents to the Company
that it is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act. The Purchaser’s financial condition is
such that it is able to bear the risk of holding the Securities for an
indefinite period of time and the risk of loss of its entire investment. The
Purchaser has been afforded the opportunity to receive information from, and to
ask questions of and receive answers from the management of, the Company
concerning this investment so as to allow it to make an informed investment
decision prior to its investment and has sufficient knowledge and experience in
investing in companies similar to the Company so as to be able to evaluate the
risks and merits of its investment in the Company.
4.8    Securities Not Registered.
(a)    The Purchaser understands that none of the Securities have been approved
or disapproved by the SEC or by any state securities commission nor have the
Securities been registered under the Securities Act, by reason of their issuance
by the Company in a transaction exempt from the registration requirements of the
Securities Act, and that the Securities must continue to be held by the
Purchaser unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration. The Purchaser understands
that the exemptions from registration afforded by Rule 144 under the Securities
Act (“Rule 144”) (the provisions of which are known to it) depend on the
satisfaction of various conditions, and that, if applicable, Rule 144 may afford
the basis for sales only in limited amounts.
(b)    The Securities shall be subject to the restrictions contained herein.
(c)    It is understood that the Securities, and any securities issued in
respect thereof or in exchange therefor, may bear one or all of the legends set
forth in Section 7.


14



--------------------------------------------------------------------------------





4.9    Financing. The Purchaser has, or by the Closing will have, an amount of
cash sufficient to enable it to consummate the transactions contemplated
hereunder on the terms and conditions set forth in this Agreement.
4.10    Equity Securities of the Company and its Subsidiaries. Neither the
Purchaser nor any of its Affiliates Beneficially Owns any Equity Securities of
the Company or any of its Subsidiaries.
4.11    Non-Reliance. Neither Purchaser, nor any of its Representatives, has
relied on any representations, warranties, promises, statements or other
inducements (including with respect to the accuracy and completeness of
information) except for the representations and warranties of the Company
expressly set forth in Section 3. Neither the Company nor any other Person will
have or be subject to any liability or indemnification obligation to the
Purchaser or any other Person resulting from any other express or implied
representation or warranty with respect to the Company, unless any such
information is expressly included in a representation or warranty contained in
Section 3.
5.    Covenants.
5.1    Regulatory Approval.
(a)    The Company and the Purchaser acknowledges that one or more filings under
the Antitrust Laws may be necessary with respect to the performance or
consummation of the transactions contemplated by this Agreement (the “Antitrust
Regulatory Requirements”). To the extent a filing or notification is required
under the Antitrust Regulatory Requirements with respect to the Purchaser, the
Company and the Purchaser shall, respectively, (i) promptly file with the U.S.
Federal Trade Commission, the U.S. Department of Justice and/or any other
Governmental Entity all forms, applications, notifications and other documents
necessary to be filed by such party pursuant to the Antitrust Regulatory
Requirements (provided that a filing required under the HSR Act shall be only
made by the Company on a prompt basis following notice to the Company by the
Purchaser that such a filing is required), in connection with the issuance of
the Securities and/or otherwise in connection with the transactions contemplated
by this Agreement and the other Transaction Agreements and (ii) cooperate with
each other in promptly producing such additional information as those
authorities may reasonably require from such party to comply with the Antitrust
Laws.
(b)    The Purchaser shall promptly inform the Company (and vice versa) of any
material communication from the U.S. Federal Trade Commission, the U.S.
Department of Justice or any other Governmental Entity regarding any of the
transactions contemplated by this Agreement relating to the Purchaser. If the
Purchaser or the Company or any Affiliate thereof receives a request for
additional information or documentation from any such Governmental Entity with
respect to the transactions contemplated by this Agreement relating to the
Purchaser, then such party will endeavor in good faith to make, or cause to be
made, as soon as reasonably practicable and, if permitted by applicable Law,
after consultation with the other party, an appropriate response in compliance
with such request; provided, however, the foregoing shall not require any party
to disclose or otherwise provide (i) personal


15



--------------------------------------------------------------------------------





financial information, including, but not limited to, any individual tax return
or statement of net worth, or any other information that is of a personal or
private nature, about any individual who is an employee, officer, director,
general partner or limited partner (including the identity of any such limited
partner) of such party or any of its Affiliates, or (ii) information that is
either confidential or constitutes a trade secret of such party.
5.2    Commercially Reasonable Efforts; Further Assurances; Notification.
(a)    Upon the terms and subject to the conditions set forth in this Agreement,
the Purchaser and the Company each shall use commercially reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other parties or parties hereto in doing, all
things reasonably necessary, proper or advisable under applicable Law to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement and the other Transaction
Agreements, including using commercially reasonable efforts to: (i) cause the
conditions to the Closing set forth in Section 6 to be satisfied; (ii) obtain
all necessary actions or non-actions, waivers, consents, approvals, orders and
authorizations from Governmental Entities and make all necessary registrations,
declarations and filings with Governmental Entities; and (iii) execute or
deliver any additional instruments reasonably necessary to consummate the
transactions contemplated by, and to fully carry out the purposes of, this
Agreement and the other Transaction Agreements.
(b)    Each party agrees to cooperate with each other and their respective
officers, employees, attorneys, accountants and other agents, and, generally, do
such other reasonable acts and things in good faith as may be reasonably
necessary to effectuate the transactions contemplated by this Agreement and the
other Transaction Agreements, subject to the terms and conditions hereof and
thereof and compliance with applicable Law, including taking reasonable action
to facilitate the filing of any document or the taking of reasonable action to
assist the other parties hereto in complying with the terms hereof and thereof.
5.3    Press Release; Form 8-K. The Company shall, on or before 9:30 a.m., New
York time, on the first (1st) Business Day after the date of this Agreement,
issue a press release (the “Press Release”) reasonably acceptable to the
Purchaser disclosing all the material terms of the transactions contemplated by
the Transaction Agreements. The Company shall, promptly following the date
hereof (but in any event within the time period required by the rules and
regulations of the SEC), file a Current Report on Form 8-K, disclosing the
material terms of the transactions contemplated hereby.
5.4    Reporting Status. Until the date on which the Purchaser shall have sold
all of the Registrable Securities or there are no longer any Registrable
Securities (the “Reporting Period”), the Company shall timely file all reports
required to be filed with the SEC pursuant to the Exchange Act, and the Company
shall not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination. The Company shall
take all actions necessary to maintain its eligibility to register the
Registrable Securities for resale by the Purchaser on Form S-3.


16



--------------------------------------------------------------------------------





5.5    Registration Rights.
(a)    Within 60 days of the Qualified Financing Date (the “Filing Deadline”),
unless otherwise agreed by the Company and the Purchaser, the Company shall file
a Form S-3 or any similar short-form registration statement that may be
available at such time (as amended or supplemented and including any
replacements thereof, the “Form S-3”) (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3, in which
case such registration shall be on another appropriate form in accordance with
the Securities Act and the Exchange Act) to register the resale of the
Registrable Securities. The Company shall cause such Form S-3 to become
effective as soon thereafter as reasonably practicable but in any event within
90 days of the Qualified Financing Date (the “Required Effectiveness Date”).
After effectiveness of the Form S-3, the Company shall prepare and file with the
SEC such amendments and post-effective amendments to the Form S-3, such
supplements to the prospectus in such Form S-3, and such replacement
registration statements on Form S-3, as may be reasonably requested by the
Purchaser or as may be required by the rules, regulations or instructions
applicable to Form S-3 or by the Securities Act or rules and regulations
thereunder to keep the Form S-3 effective until all Registrable Securities
registered thereunder have ceased to be Registrable Securities.
(b)    The Registration Expenses for the Form S-3 shall be borne by the Company.
In addition, the Company shall pay, with respect to each registration, the
reasonable fees and disbursements of one counsel for the Purchaser. It is
acknowledged by the Purchaser that it shall be responsible for all commissions,
discounts or brokerage fees in respect of Registrable Securities sold by it.
(c)    If, in the judgment of outside counsel to the Company, the filing,
initial effectiveness or continued use of the Form S-3 would require disclosure
of information not otherwise then required by law to be publicly disclosed and,
in the good faith judgment of the board of directors of the Company, such
disclosure is reasonably likely to adversely affect any material financing,
acquisition, corporate reorganization or merger or other material transaction or
event involving the Company or otherwise have a material adverse effect on the
Company (a “Valid Business Reason”), the Company may postpone or withdraw a
filing of a Form S-3, or delay use of an effective Form S-3 until such Valid
Business Reason no longer exists, but in no event shall the Company avail itself
of such right for more than 20 consecutive days at any one time or 40 days, in
the aggregate, in any period of 365 consecutive days; and the Company shall give
notice to the Purchaser of its determination to postpone or withdraw a
registration statement and of the fact that the Valid Business Reason for such
postponement or withdrawal no longer exists, in each case, promptly after the
occurrence thereof. In the event the Company exercises its rights under the
preceding sentence, the Purchaser agrees to suspend, immediately upon its
receipt of the notice referred to above, its use of the prospectus relating to
the Form S-3 in connection with any sale or offer to sell Registrable
Securities.
(d)    In the event that (i) the Company has not filed the Form S-3 on or before
the date on which such Form S-3 is required to be filed pursuant to Section
5.5(a), or (ii) such Form S-3 has not become effective or been declared
effective by the SEC on or before the


17



--------------------------------------------------------------------------------





date on which such Form S-3 is required to become or be declared effective
pursuant to Section 5.5(a) or (iii) the Form S-3 is filed and declared effective
but (A) shall thereafter be withdrawn by the Company, (B) shall become subject
to an effective stop order issued pursuant to Section 8(d) of the Securities Act
suspending the effectiveness of such Form S-3 (except as specifically permitted
herein, including, with respect to any Form S-3, during any applicable
suspension period in accordance with the last sentence of Section 5.5(c) or if
no Registrable Securities exist) without being succeeded by an additional Form
S-3 filed and declared effective within 60 days after the predecessor Form S-3
ceased to be effective or (C) shall be suspended for a Valid Business Purposes
for a number of days in excess of the periods specified in Section 5.5(c) (each
such event referred to in clauses (i) through (iii), a “Registration Default”
and each period during which a Registration Default has occurred and is
continuing, a “Registration Default Period”), then, as liquidated damages for
such Registration Default, the Company will pay (such payments, “Event
Payments”) to the Purchaser 1.0% of the Aggregate Purchase Price paid by the
Purchaser with respect to the Registrable Securities for which a Registration
Default has occurred for every 30 days (or pro rata for any portion thereof)
until the Registration Default Period terminates; provided that the liquidated
damages paid to the Purchaser, from time to time, may not in the aggregate
exceed 10% of the Aggregate Purchase Price paid by the Purchaser under this
Agreement.
(e)    If at any time the SEC takes the position that the offering of some or
all of the Registrable Securities in a registration statement filed pursuant to
this Section 5.5 (a “Registration Statement”) is not eligible to be made on a
delayed or continuous basis under the provisions of Rule 415 under the
Securities Act or requires the Purchaser to be named as an “underwriter,” the
Company shall use its best efforts to persuade the SEC that the offering
contemplated by the Registration Statement is a valid secondary offering and not
an offering “by or on behalf of the issuer” as defined in Rule 415 and that the
Purchaser is not an “underwriter.” In the event that the SEC refuses to alter
its position, the Company shall (i) remove from the Registration Statement such
portion of the Registrable Securities (the “Cut Back Securities”) and/or (ii)
agree to such restrictions and limitations on the registration and resale of the
Registrable Securities as the SEC may require to assure the Company’s compliance
with the requirements of Rule 415 (collectively, the “SEC Restrictions”);
provided, however, that the Company shall not agree to name the Purchaser as an
“underwriter” in such Registration Statement without the prior written consent
of the Purchaser. Any cut-back imposed on the Purchaser pursuant to this Section
5.5(e) shall be applied first to any of the Registrable Securities the Purchaser
shall designate, unless the SEC Restrictions otherwise require or provide or the
Purchaser otherwise agrees. No Event Payments shall accrue as to any Cut Back
Securities until such date as the Company is able to effect the registration of
such Cut Back Securities in accordance with any SEC Restrictions applicable to
such Cut Back Securities (such date, the “Restriction Termination Date”). From
and after the Restriction Termination Date applicable to any Cut Back
Securities, all of the provisions of this Section 5.5 (including the Company’s
obligations with respect to the filing of a Registration Statement and its
obligations to use commercially reasonable efforts to have such Registration
Statement declared effective within the time periods set forth herein and the
liquidated damages provisions in Section 5.5(d) relating thereto) shall again be
applicable to such Cut Back Securities; provided, however, that (i) the Filing
Deadline for the Form S-3 including such Cut Back Securities shall be ten (10)
Business


18



--------------------------------------------------------------------------------





Days after such Restriction Termination Date, and (ii) the Required
Effectiveness Date with respect to such Cut Back Securities shall be the 90th
day immediately after the Restriction Termination Date.
(f)    Notwithstanding the foregoing, during any period in which Form S-3 is not
available for the registration and resale of Registrable Securities, the Company
shall register the Registrable Securities on another appropriate form in
accordance with the Securities Act and the Exchange Act).
5.6    Board Nominee.
(a)    After the Closing, the Purchaser shall have the right, but not the
obligation, for so long as the Purchaser Beneficially Owns at least 10% of the
Common Stock, to designate one nominee to the Board (which Purchaser Nominee
shall be reasonably acceptable to any governance or nominating committee of the
Board or the Board if no such committee then exists; provided that Thomas Lynch
is deemed to be reasonably acceptable for such purposes). If, at any time after
the Closing, the Purchaser Beneficially Owns less than 10% of the Common Stock,
the Purchaser shall not have the right to designate any nominee to the Board
pursuant to this Section 5.6.
(b)    After the Closing, in advance of each meeting of its stockholders at
which directors are to be elected, the Company shall include any Purchaser
Nominee designated for election or reelection at such meeting in the Company’s
slate of nominees in the proxy materials it distributes to its stockholders
(including the Company’s notice of meeting) and shall recommend that the
Company’s stockholders vote in favor of such Purchaser Nominee. Except as
otherwise required by the Exchange Act, at any time that the Purchaser shall
have the right to designate at least one nominee to the Board, the Company shall
not nominate, or include in its proxy materials, more candidates for election as
a director than the number of directors to be elected at such meeting.
(c)    If at any time after the Closing the Board does not include the Purchaser
Nominee that the Purchaser is then entitled to designate, then the Company shall
take such action within its power (including increasing the size of the Board,
filling vacancies, recommending to stockholders appropriate amendments to the
Company’s certificate of incorporation and by-laws, calling and convening
meetings of stockholders and soliciting proxies for such meetings) as shall be
necessary to ensure that the Board includes such Purchaser Nominee at the
earliest practicable time, unless, and only to the extent that, the Board shall
conclude, after consultation with its counsel, that such action would cause the
directors to violate their fiduciary duties to the stockholders of the Company.
(d)    The Company shall take such additional necessary action, if any, to allow
the Company to comply simultaneously with this Section 5.6 and with applicable
Law with respect to the composition of the Board and committees thereof.
5.7    Consent to Transactions. Pursuant to the letter agreement (the
“Confidentiality Agreement”) dated February 15, 2017 between the Company and the
Purchaser,


19



--------------------------------------------------------------------------------





the Company hereby waives (a) the restrictions in Section 12(i)(A) of the
Confidentiality Agreement to the extent necessary to permit the Purchaser to
enter into and perform this Agreement, to purchase the Shares and consummate the
other transactions contemplated hereby and to exercise its rights and remedies
under this Agreement, including its rights to designate the Purchaser Nominee
pursuant to Section 5.6, (b) the restrictions in Sections 5 and 12 of the
Confidentiality Agreement only to the extent necessary to permit the Purchaser
Nominee (who may be a Representative (as defined in the Confidentiality
Agreement) of the Purchaser) to serve as members of the Board and to carry out
their obligations as directors in accordance with Law and (c) the restrictions
in Section 2(a), 5 and 12 of the Confidentiality Agreement only to the extent
that they would prohibit or limit communication between the Purchaser and its
Representatives (as defined in the Confidentiality Agreement), on the one hand,
and the Purchaser Nominee, on the other hand, with respect to the business and
affairs of the Company. The Company hereby agrees that the Purchaser may use the
Evaluation Material (as defined in the Confidentiality Agreement) to monitor and
make decisions regarding its investment in the Company, including any voting or
disposition of the Shares. Further, the definition of “Restricted Period” in the
Confidentiality Agreement is hereby amended to mean the period from the date of
the Confidentiality Agreement until the date two years after the date of the
Confidentiality Agreement.
6.    Conditions Precedent.
6.1    Conditions to the Obligation of the Purchaser to Consummate the Closing.
The obligations of the Purchaser to consummate the transactions to be
consummated at the Closing, and to purchase and pay for the Securities pursuant
to this Agreement, are subject to the satisfaction of the following conditions
precedent:
(a)    the Company shall have executed and delivered this Agreement;
(b)    the representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects both when made and
as of the Closing Date (except in the case of representations and warranties
that are made as of a specified date within such sections, such representations
and warranties shall be true and correct as of such specified date);
(c)    Gibson, Dunn & Crutcher LLP, counsel to the Company, shall have provided
the Purchaser with its legal opinion, in form and substance reasonably
satisfactory to the Purchaser;
(d)    the Company shall have delivered to the Purchaser a certified copy of the
Amended and Restated Certificate of Incorporation and the Certificate of
Designations as certified by the Delaware Secretary of State at or prior to the
Closing Date;
(e)    the Company shall have delivered to the Purchaser a certificate, in form
acceptable to the Purchaser, executed by the Secretary of the Company and dated
as of the Closing Date, as to (i) the resolutions adopted by the Board in
connection with the transactions


20



--------------------------------------------------------------------------------





contemplated hereby, (ii) the Certificate of Incorporation of the Company and
(iii) the bylaws of the Company, each as in effect at the Closing;
(f)    At or before 11:59 PM on the date hereof, the Company shall have received
a written waiver (the “Pre-emptive Rights Waiver”), in form and substance
satisfactory to the Purchaser, of any equity participation rights or any similar
preemptive rights regarding the Company’s Equity Securities (including but not
limited to any such rights under that certain Securities Purchase Agreement,
dated as of February 8, 2017, by and between the Company and Catterton) that may
apply in connection with the sale and issuance of the Securities;
(g)    At or before 11:59 PM on the date hereof, the Company shall have received
a written waiver (the “Sponsor Consent”), in form and substance satisfactory to
the Purchaser, of any right or obligation to prevent or prohibit under the
Stockholders Agreement the issuance of the Securities and the transactions
contemplated by the Transaction Agreements;
(h)    At or before 11:59 PM on the date hereof, the Company shall have received
a written waiver (the “Registration Rights Waiver”), in form and substance
satisfactory to the Purchaser, of any right or obligation under the Registration
Rights Agreement to prevent or consent to any of the transactions contemplated
by the Transaction Agreements; and
(i)    the consummation of the Closing shall not have been enjoined or
prohibited by applicable Law and no proceeding by any Governmental Entity or
stockholder challenging the transactions contemplated by the Transaction
Agreements shall have been initiated or threatened.
6.2    Conditions to the Obligation of the Company to Consummate the Closing.
The obligation of the Company to consummate the transactions to be consummated
at the Closing, and to issue and sell to the Purchaser the Securities pursuant
to this Agreement, is subject to the satisfaction of the following conditions
precedent:
(a)    the Purchaser shall have executed and delivered this Agreement;
(b)    the representations and warranties of the Purchaser contained in this
Agreement shall be true and correct in all material respects both when made and
as of the Closing Date (except in the case of representations and warranties
that are made as of a specified date within such sections, such representations
and warranties shall be true and correct as of such specified date); and
(c)    the consummation of the Closing shall not have been enjoined or
prohibited by applicable Law and no proceeding by any Governmental Entity
challenging the transactions contemplated by the Transaction Agreements shall
have been initiated or threatened.
7.    Legends; Securities Act Compliance. The Shares and the notice sent to any
stockholder of the Company of Shares in book-entry form will bear a legend
conspicuously thereon or statement (as applicable) to the following effect:


21



--------------------------------------------------------------------------------





“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT
BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNLESS THE SAME ARE REGISTERED AND QUALIFIED IN ACCORDANCE WITH THE SAID ACT AND
ANY OTHER APPLICABLE STATE SECURITIES LAWS OR SUCH OFFER, SALE, TRANSFER OR
OTHER DISPOSITION IS EXEMPT FROM REGISTRATION UNDER SUCH ACT AND ANY OTHER
APPLICABLE STATE SECURITIES LAWS.”
8.    Indemnification; Survival.
8.1    Company Indemnification. The Company shall defend, indemnify, exonerate
and hold free and harmless the Purchaser and its Affiliates and their respective
directors, officers, partners, members and employees (each, a “Purchaser
Indemnified Party” and, collectively, the “Purchaser Indemnified Parties”) from
and against any and all Losses actually incurred by such Indemnified Parties
that arise out of, or result from: (a) any inaccuracy in or breach of the
Company’s representations or warranties in this Agreement, (b) the Company’s
breach of its agreements or covenants in this Agreement, (c) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement filed pursuant to Section 5.5, any prospectus or in any amendment or
supplement thereto, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus or supplement thereto, in
the light of the circumstances under which they were made) not misleading,
except insofar as any such Loss arises out of or is based upon any untrue
statement or alleged untrue statement made in reliance upon and in conformity
with written information provided by or on behalf of the Purchaser specifically
for inclusion in such registration statement, prospectus, amendment or
supplement thereto, and (d) any cause of action, suit, proceeding or claim
brought or made against such Purchaser Indemnified Party by a third party
(including for these purposes a derivative action brought on behalf of the
Company or any Subsidiary) or which otherwise involves such Purchaser
Indemnified Party that arises out of or results from (A) the execution,
delivery, performance or enforcement of any of the Transaction Agreements, (B)
any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (C) any
disclosure properly made by such Purchaser Indemnified Party in connection with
this Agreement, or (D) the status of such Purchaser Indemnified Party or holder
of the Securities either as an investor in the Company pursuant to the
transactions contemplated by the Transaction Agreements or as a party to this
Agreement (including, without limitation, as a party in interest or otherwise in
any action or proceeding for injunctive or other equitable relief), with respect
to clauses (A) and (D) if, and only if, (i) such Purchaser Indemnified Parties
have been successful on the merits or otherwise in defense of any such action,
suit, proceeding or claim or (ii) a settlement, compromise or consent is reached
on any such action, suit, proceeding or claim that is approved by a majority of
the Board who are independent of the Purchaser and its Affiliates and does not
include a statement as to or an


22



--------------------------------------------------------------------------------





admission of fault, culpability or a failure to act by or on behalf of such
Purchaser Indemnified Parties. To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Losses which
is permissible under applicable law. Notwithstanding the foregoing, the sole
remedy for breach of the provisions set forth in Section 5.5 shall be the Event
Payments.
8.2    Survival of Representations and Warranties. The representations and
warranties contained herein shall survive until 5:00 p.m. EDT on the 18-month
anniversary of the Closing, other than the representations and warranties set
forth in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 4.1, 4.2 and 4.3, which shall survive
indefinitely (the “Survival Period”). For the avoidance of doubt, all other
covenants, agreements and obligations contained in this Agreement shall survive
indefinitely (unless a different period is specifically provided for pursuant to
the provisions of this Agreement expressly relating thereto).
8.3    Purchaser Indemnification. The Purchaser shall defend, indemnify,
exonerate and hold free and harmless the Company and its Affiliates and their
respective directors, officers and employees (each a “Company Indemnified Party”
and collectively, the “Company Indemnified Parties”) from and against any and
all Losses actually incurred by such Company Indemnified Parties that arise out
of, or result from: (a) any inaccuracy in or breach of the Purchaser’s
representations or warranties in this Agreement or (b) the Purchaser’s breach of
its agreements or covenants in this Agreement.
8.4    Limitations. Notwithstanding anything in this Agreement to the contrary,
(a) no indemnification claims for Losses shall be asserted by the Purchaser
Indemnified Parties under Section 8.1 or by the Company Indemnified Parties
under Section 8.3 unless and until the aggregate amount of Losses that would
otherwise be payable under Section 8.1 or Section 8.3, as applicable, exceeds
$100,000 (the “Basket Amount”), whereupon the Purchaser Indemnified Party or
Company Indemnified Party, as applicable, shall be entitled to receive only
amounts for Losses in excess of the Basket Amount, (b) the aggregate liability
of the Company for Losses under Section 8.1 shall in no event exceed the
Aggregate Purchase Price and (c) the aggregate liability of the Purchaser for
Losses under Section 8.3 shall in no event exceed two percent of the Aggregate
Purchase Price.
8.5    Procedures. A party entitled to indemnification hereunder (each, an
“Indemnified Party”) shall give written notice to the party from whom
indemnification is sought (the “Indemnifying Party”) of any claim with respect
to which it seeks indemnification promptly after the discovery by such
Indemnified Party of any matters giving rise to a claim for indemnification
hereunder; provided, that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 8 unless and to the extent that the Indemnifying Party shall
have been materially prejudiced by the failure of such Indemnified Party to so
notify such party. Such notice shall describe in reasonable detail such claim.
In case any action, suit, claim or proceeding which may cause an Indemnified
Party to incur indemnifiable Losses is brought against an Indemnified Party, the
Indemnifying Party shall be entitled to assume and conduct the defense thereof,
with counsel reasonably satisfactory to the Indemnified Party unless (a) such
claim seeks remedies, in addition to or other


23



--------------------------------------------------------------------------------





than, monetary damages that are reasonably likely to be awarded, (b) such claim
involves a criminal proceeding or (c) counsel to the Indemnified Party advises
such Indemnifying Party in writing that such claim involves a conflict of
interest that would reasonably be expected to make it inappropriate for the same
counsel to represent both the Indemnifying Party and the Indemnified Party. If
any one of the foregoing clauses (a) through (c) applies, the Indemnified Party
shall be entitled to retain its own counsel at the cost and expense of the
Indemnifying Party (except that the Indemnifying Party shall only be liable for
the legal fees and expenses of one law firm for all Indemnified Parties, taken
together with respect to any single action or group of related actions, other
than local counsel). If the Indemnifying Party assumes the defense of any claim,
the Indemnified Party shall nevertheless be entitled to hire, at its own
expense, separate counsel and participate in the defense thereof; provided, that
all Indemnified Parties shall thereafter deliver to the Indemnifying Party
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the claim, and each Indemnified Party shall
reasonably cooperate in the defense or prosecution of such claim. Such
reasonable cooperation shall include the retention and (upon the Indemnifying
Party’s reasonable request) the provision to the Indemnifying Party of records
and information that are reasonably relevant to such claim, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. The Indemnifying Party shall not
be liable for any settlement of any action, suit, claim or proceeding effected
without its prior written consent (not to be unreasonably withheld, conditioned
or delayed). The Indemnifying Party further agrees that it will not, without the
Indemnified Party’s prior written consent (which shall not be unreasonably
withheld, conditioned or delayed), settle or compromise any claim or consent to
entry of any judgment in respect thereof in any pending or threatened action,
suit, claim or proceeding in respect of which indemnification has been sought or
may sought be hereunder unless such settlement or compromise includes an
unconditional release of such Indemnified Party from all liability arising out
of such action, suit, claim or proceeding and is solely for monetary damages.
The indemnification required by this Section 8 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, within thirty (30) days after bills are received or Losses are
incurred.
8.6    Additional Limitations. Notwithstanding anything contained herein to the
contrary, “Losses” shall not include punitive damages, except to the extent
payable by an Indemnified Party to a third party. No party hereto shall be
obligated to indemnify any other Person with respect to any representation,
warranty, covenant or condition specifically waived in writing by any other
party on or prior to the Closing.
8.7    Exclusive Remedies. Notwithstanding anything to the contrary herein, the
provisions of Section 5.5(d), Section 8 and Section 10.5 shall be the sole and
exclusive remedies of the parties under this Agreement following the Closing for
any and all claims (other than claims arising from fraud, criminal activity or
willful misconduct on the part of a party hereto in connection with the
transactions contemplated by this Agreement) for breaches or alleged breaches of
any representations or warranties, covenants or agreements of the parties
contained in this Agreement. For the avoidance of doubt, this Section 8 shall
not prevent the parties from obtaining specific performance or other
non-monetary remedies in equity or at Law pursuant to


24



--------------------------------------------------------------------------------





Section 10.5 of this Agreement and shall not limit other remedies that may
expressly be available to the parties under any of the Transaction Agreements
(other than this Agreement).
9.    Termination.
9.1    Conditions of Termination. Notwithstanding anything to the contrary
contained herein, this Agreement may be terminated at any time before the
Closing by either the Company, on the one hand, or the Purchaser, on the other
hand, if any of the conditions to Closing shall have become permanently
incapable of fulfillment and shall not have been waived in writing by the other
parties.
9.2    Effect of Termination. In the event of any termination pursuant to
Section 9.1 hereof, this Agreement shall become null and void and have no
further effect, with no liability on the part of the Company or the Purchaser,
or their directors, partners, members, employees, affiliates, officers,
stockholders or agents or other representatives, with respect to this Agreement,
except (a) for the terms of this Section 9.2, Section 8 (Indemnification;
Survival) and Section 10 (Miscellaneous Provisions), which shall survive the
termination of this Agreement, and (b) that nothing in this Section 9 shall
relieve any party or parties hereto, as applicable, from liability or damages
incurred or suffered by any other party resulting from any intentional (x)
breach of any representation or warranty of such first party or (y) failure of
such first party to perform a covenant thereof. As used in the foregoing
sentence, “intentional” shall mean an act or omission by such party which such
party actually knew, or reasonably should have known, would constitute a breach
of this Agreement by such party.
10.    Miscellaneous Provisions.
10.1    Interpretation. The words “hereof,” “herein” and “hereunder” and words
of similar import when used in this Agreement will refer to this Agreement as a
whole and not to any particular provision of this Agreement, and section and
subsection references are to this Agreement unless otherwise specified. The
headings in this Agreement are included for convenience of reference only and
will not limit or otherwise affect the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation.” The phrases “the date of this Agreement,” “the date hereof” and
terms of similar import, unless the context otherwise requires, will be deemed
to refer to the date set forth in the first paragraph of this Agreement. The
meanings given to terms defined herein will be equally applicable to both the
singular and plural forms of such terms. All matters to be agreed to by any
party hereto must be agreed to in writing by such party unless otherwise
indicated herein. Except as specified otherwise herein, references to
agreements, policies, standards, guidelines or instruments, or to statutes or
regulations, are to such agreements, policies, standards, guidelines or
instruments, or statutes or regulations, as amended or supplemented from time to
time (or to successors thereto). All references herein to the Subsidiaries of a
Person shall be deemed to include all direct and indirect Subsidiaries of such
Person, unless otherwise indicated or the context otherwise requires. The
parties hereto agree that they have been represented by counsel during the
negotiation and execution of the Transaction Agreements and, therefore, waive
the application of any Law,


25



--------------------------------------------------------------------------------





holding or rule of construction providing that ambiguities in an agreement or
other document will be construed against the party drafting such agreement or
document.
10.2    Notices. All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be deemed delivered (a) three (3)
Business Days after being sent by registered or certified mail, return receipt
requested, postage prepaid (b) one (1) Business Day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery, (c) on the date of delivery if delivered personally, or (d) if by
facsimile, upon written confirmation of receipt by facsimile, in each case to
the intended recipient as set forth below:
(a)    if to the Company, addressed as follows:
Noodles & Company
520 Zang Street, Suite D
Broomfield, Colorado 80021
Attention: General Counsel
Facsimile: 720-214-1921
with copies (which shall not constitute notice) to:
Gibson, Dunn & Crutcher LLP
200 Park, 47th Floor
New York, NY 10166
Attention: Andrew Fabens
Facsimile: 212-351-4035
(b)    if to the Purchaser, to:
Mill Road Capital
382 Greenwich Avenue, Suite One
Greenwich, CT 06830
Attention: James Zivin
Facsimile: 203-621-3280
with copies (which shall not constitute notice) to:
Foley Hoag LLP
Seaport West
155 Seaport Boulevard
Boston, MA 02210
Attention: Peter M. Rosenblum
Facsimile: 617-832-7000




26



--------------------------------------------------------------------------------







Any party may change the address to which notices, requests, consents or other
communications hereunder are to be delivered by giving the other parties notice
in the manner set forth in this Section 10.2.
10.3    Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.
10.4    Governing Law; Jurisdiction; WAIVER OF JURY TRIAL.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, regardless of the laws that might otherwise
govern under applicable principles of conflicts of law thereof.
(b)    Each of the parties hereto irrevocably (i) agrees that any legal suit,
action or proceeding brought by any party hereto arising out of or based upon
this Agreement may be instituted in any United States federal court located in
the Borough of Manhattan in The City of New York (a “New York Court”), (ii)
waives, to the fullest extent it may effectively do so, any objection which it
may now or hereafter have to the laying of venue of any such proceeding and
(iii) submits to the non-exclusive jurisdiction of a New York Court in any such
suit, action or proceeding.
(c)    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS
OF THE PURCHASER OR THE COMPANY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
AND ENFORCEMENT HEREOF.
10.5    Specific Performance. The parties hereto agree that the obligations
imposed on them in this Agreement are special, unique and of an extraordinary
character, and that irreparable damages for which money damages, even if
available, would not be an adequate remedy, would occur in the event that the
parties hereto do not perform the provisions of this Agreement in accordance
with its specified terms or otherwise breach such provisions. The parties
acknowledge and agree that the parties shall be entitled to seek an injunction,
specific performance and other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which they are entitled, at law or in
equity; and the parties hereto further agree to waive any requirement for the
securing or posting of any bond or other security in connection with the
obtaining of any such injunctive or other equitable relief. Each of the parties
agrees that it will


27



--------------------------------------------------------------------------------





not oppose the granting of an injunction, specific performance and other
equitable relief as provided herein on the basis that (x) either party has an
adequate remedy at law or (y) an award of specific performance is not an
appropriate remedy for any reason at law or equity.
10.6    Delays or Omissions; Waiver. No delay or omission to exercise any right,
power, or remedy accruing to a party upon any breach or default of another party
under this Agreement shall impair any such right, power, or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. No
waiver of any term, provision or condition of this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or be
construed as, a further or continuing waiver of any such term, provision or
condition or as a waiver of any other term, provision or condition of this
Agreement. Any agreement on the part of a party or parties hereto to any waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such party or parties, as applicable. Any delay in exercising any right under
this Agreement shall not constitute a waiver of such right.
10.7    Fees; Expenses.
(a)    The Company shall reimburse the Purchaser for the reasonable and
documented out-of-pocket expenses of the Purchaser in connection with the
Transaction Agreements and the transactions contemplated hereby and thereby.
Except as set forth in Section 5.5(b) and this Section 10.7, all fees and
expenses incurred in connection with the Transaction Agreements and the
transactions contemplated hereby and thereby shall be paid by the party or
parties, as applicable, incurring such expenses whether or not the transactions
contemplated hereby and thereby are consummated.
(b)    The Company shall pay any and all documentary, stamp or similar issue or
transfer Tax payable in connection with this Agreement and the issuance of the
Shares at Closing.
10.8    Assignment. None of the parties may assign its rights or obligations
under this Agreement without the prior written consent of the other parties.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of and be enforceable by the parties to this Agreement and their
respective successors and permitted assigns. Any purported assignment other than
in compliance with the terms hereof shall be void ab initio.
10.9    No Third Party Beneficiaries. Except for Section 8 (with respect to
which all Indemnified Parties shall be third party beneficiaries), this
Agreement does not create any rights, claims or benefits inuring to any Person
that is not a party hereto nor create or establish any third party beneficiary
hereto; provided, that Jefferies LLC is an intended third party beneficiary of
Section 10.13 of this Agreement. Without limiting the foregoing, the
representations and warranties in this Agreement are the product of negotiations
among the parties hereto and are for the sole benefit of the parties hereto. In
some instances, the representations and warranties in this Agreement may
represent an allocation among the parties


28



--------------------------------------------------------------------------------





hereto of risks associated with particular matters regardless of the knowledge
of any of the parties hereto. Consequently, Persons other than the parties
hereto may not rely upon the representations and warranties in this Agreement as
characterizations of actual facts or circumstances as of the date of this
Agreement or as of any other date.
10.10    Counterparts. This Agreement may be executed and delivered (including
by facsimile or electronic transmission) in any number of counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed an original, but all of which taken together shall
constitute a single instrument.
10.11    Entire Agreement; Amendments. This Agreement, the Confidentiality
Agreement and the documents and instruments and other agreements among the
parties hereto as contemplated by or referred to herein constitute the entire
agreement between the parties hereto respecting the subject matter hereof and
supersede all prior agreements, negotiations, understandings, representations
and statements respecting the subject matter hereof, whether written or oral. No
modification, alteration, waiver or change in any of the terms of this Agreement
shall be valid or binding upon the parties hereto unless made in writing and
duly executed by the Company and the Purchaser.
10.12    No Personal Liability of Directors, Officers, Owners, Etc. No director,
officer, employee, incorporator, stockholder, managing member, member, general
partner, limited partner, principal or other agent of any of the Purchaser or
the Company shall have any liability for any obligations of the Purchaser or the
Company, as applicable, under this Agreement or for any claim based on, in
respect of, or by reason of, the respective obligations of the Purchaser or the
Company, as applicable, under this Agreement. Each party hereby waives and
releases all such liability. This waiver and release is a material inducement to
each party’s entry into this Agreement.
10.13    Placement Agent.
(a)    The Purchaser agrees and acknowledges that (i) Jefferies, its affiliates
and its representatives have not made, and will not make any representations or
warranties with respect to the Company or the offer and sale of the Shares, and
the Purchaser will not rely on any statements made by Jefferies, orally or in
writing, to the contrary; (ii) it will be responsible for conducting its own due
diligence investigation with respect to the Company and the offer and sale of
the Shares, (iii) it will be purchasing Shares based on the results of its own
due diligence investigation of the Company, (iv) it has negotiated the offer and
sale of the Shares directly with the Company, and Jefferies will not be
responsible for the ultimate success of any such investment and (v) the decision
to invest in the Company will involve a significant degree of risk, including a
risk of total loss of such investment. The Purchaser further represents and
warrants to Jefferies that it, including any fund or funds that it manages or
advises that participates in the offer and sale of the Shares, is permitted
under its constitutive documents (including, without limitation, all limited
partnership agreements, charters, bylaws, limited liability company agreements,
all applicable side letters with investors, and similar documents) to make
investments of the type contemplated by this Agreement. In light of the
foregoing, to the fullest extent permitted by law, the Purchaser and the Company
release Jefferies, its employees,


29



--------------------------------------------------------------------------------





officers, representatives and affiliates from any liability with respect to such
Purchaser’s participation in the offer and sale of the Shares including, but not
limited to, any improper payment made in accordance with the information
provided by the Company, except to the extent such liability arises out of or is
based on any action of or failure to act by Jefferies that is determined, by a
final, non-appealable judgment by a court, to have resulted primarily and
directly from Jefferies’ gross negligence or willful misconduct. This Section
10.13 shall survive any termination of this Agreement.
(b)    The parties agree and acknowledge that Jefferies may rely on the
representations and warranties of the Company and the Purchaser contained in
this Agreement as if such representations and warranties were made directly to
Jefferies.
(c)    The Company agrees for the express benefit of Jefferies, that: (1)
neither Jefferies, nor any of its affiliates or any of its representatives has
any duties or obligations other than those specifically set forth herein or in
the engagement letter, dated as of December 15, 2016, between the Company and
Jefferies; and (2) Jefferies, its affiliates and its representatives shall be
entitled to rely on, and shall be protected in acting upon, any certificate,
instrument, opinion, notice, letter or any other document or security delivered
to any of them by or on behalf of the Company.




30



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement at or before
3:59 PM Eastern time as of the day and year first above written.
COMPANY:
NOODLES & COMPANY, a Delaware corporation


By:     /s/ PAUL STRASEN         
Name: Paul A. Strasen
Its: Executive Vice President


[Securities Purchase Agreement]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement at or before
3:59 PM Eastern time as of the day and year first above written.


COMPANY:
NOODLES & COMPANY, a Delaware corporation


By:                             
Name:
Its:
PURCHASER:
MILL ROAD CAPITAL II, L.P.,
by Mill Road Capital II GP LLC, its General Partner


By:     /s/ THOMAS LYNCH             
Name: Thomas E. Lynch
Its: Management Committee Director


[Signature Page to Securities Purchase Agreement]